PER CURIAM.
As to the appellants’ points on appeal, the order is affirmed. As to the cross-appellant’s points on appeal, the order is reversed and the cause is remanded for a new order not inconsistent with this opinion.
The uncontroverted evidence reveals that the claimant, in making application for the job with the instant employer, was asked whether she suffered any “handicaps” or “defects”. She answered in the negative. The evidence supports the conclusion that although she had suffered prior injuries she was free of handicaps and defects relative thereto at the time of her application. See Tropicana Products, Inc. v. Rupright, 9 FCR 281, 282 (1975).
In light of Dr. Gilmer’s opinion that the claimant was in need of psychiatric evaluation, the deputy’s finding to the contrary is not supported by the record. The cause is therefore remanded for the entry of an order allowing such examination; the cost to be borne by the carrier.
ERVIN, SHIVERS and SHAW, JJ., concur.